REVISED SCHEDULE A To the Investment Management Agreement, dated April 27, 2001, by and between USAllianz Advisers,LLC (now Allianz Investment Management LLC) and USAllianz Variable Insurance Products Trust (now Allianz Variable Insurance Products Trust). Fees payable to the Manager pursuant to Section 4 of the Investment Management Agreement shall be calculated at the following annual rates based on average daily net assets: Fund Rate AZL Allianz AGIC Opportunity Fund0.85% AZL BlackRock Capital Appreciation Fund0.80% AZL BlackRock Global Allocation Fund0.75% AZL Columbia Mid Cap Value Fund0.75% AZL Columbia Small Cap Value Fund0.90% AZL Davis New York Venture Fund0.75% AZL Dreyfus Equity Growth Fund(1) AZL Eaton Vance Large Cap Value Fund(2) AZL Enhanced Bond Index Fund0.35% AZL Franklin Small Cap Value Fund0.75% AZL Franklin Templeton Founding Strategy Plus Fund0.70% AZL Gateway Fund0.80% AZL International Index Fund0.35% AZL Invesco Equity and Income Fund0.75% Fund Rate AZL Invesco Growth and Income Fund(2) AZL Invesco International Equity Fund0.90% AZL JPMorgan International Opportunities Fund0.95% AZL JPMorgan U.S. Equity Fund0.80% AZL MFS Investors Trust Fund0.75% AZL Mid Cap Index Fund0.25% AZL Money Market Fund0.35% AZL Morgan Stanley Global Real Estate Fund0.90% AZL Morgan Stanley Mid Cap Growth Fund(2) AZL NFJ International Value Fund0.90% AZL Russell 1000 Growth Index Fund0.44% AZL Russell 1000 Value Index Fund0.44% AZL S&P 500 Index Fund0.17% AZL Schroder Emerging Markets Equity Fund1.23% AZL Small Cap Stock Index Fund0.26% AZL Turner Quantitative Small Cap Growth Fund0.85% First $10M Next $10M Thereafter AZL Dreyfus Equity Growth Fund 1.000% 0.875% 0.750% First $100M Next $150M Next $250M Thereafter AZL Eaton Vance Large Cap Value Fund 0.775% 0.750% 0.725% 0.675% AZL Morgan Stanley Mid Cap Growth Fund 0.850% 0.800% 0.775% 0.750% AZL Invesco Growth and Income Fund 0.775% 0.750% 0.725% 0.675% Acknowledged: Allianz Variable Insurance Products Trust By:/s/ Brian Muench Name:Brian J. Muench Title:President Allianz Investment Management LLC By:/s/ Brian Muench Name:Brian Muench Title:President Updated: 11/1/2011
